THIS AGREEMENT(the "Agreement") is made as of this 1st day of June 2008 BETWEEN (1) MICHAEL GARSTIN ("Employee”); and (2) SEVEN ARTS PICTURES PLC an English public limited company (the "Company") which for purposes of this Agreement shall mean the Company and its Affiliates (as defined below). WHEREAS, (A) Company desires to engage Employee as its President and Managing Director and a member of its Board of Directors and Employee desires to accept such engagement. (B) To secure Employee's services, the parties hereto desire to enter intothis Agreement. NOW, THEREFORE, IT IS HEREBY AGREED as follows: 1.
